 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SIDNEY PETILLO,                                   No. 2:19-CV-0667-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    D. BAUGHMAN, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s first amended complaint (ECF No. 7)

19   alleging violations of his rights under the Fourth Amendment, Eighth Amendment, and

20   Fourteenth Amendment. The document docketed as Plaintiff’s second amended civil rights

21   complaint (ECF No. 18) is construed as a motion for discovery, as such the motion is denied as

22   premature.

23

24                       I. SCREENING REQUIREMENT AND STANDARD

25                  The Court is required to screen complaints brought by prisoners seeking relief

26   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

27   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

28   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief
                                                        1
 1   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).

 2                  The Federal Rules of Civil Procedure require complaints contain a “…short and

 3   plain statement of the claim showing that the pleader is entitled to relief.” See McHenry v.

 4   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Detailed factual

 5   allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

 6   supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678

 7   (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s

 8   allegations are taken as true, courts “are not required to indulge unwarranted inferences.” Doe I v.

 9   Wal–Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation

10   omitted).

11                  Prisoners proceeding pro se in civil rights actions are entitled to have their

12   pleadings liberally construed and are afforded the benefit of any doubt. Hebbe v. Pliler, 627 F.3d

13   338, 342 (9th Cir. 2010) (citations omitted). To survive screening, Plaintiff’s claims must be

14   facially plausible, which requires sufficient factual detail to allow the Court to reasonably infer

15   that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at 678 (quotation

16   marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The

17   sheer possibility that a defendant acted unlawfully is not sufficient, and mere consistency with

18   liability falls short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks

19   omitted); Moss, 572F.3d at 969.

20
21                                  II. PLAINTIFF’S ALLEGATIONS

22                  Plaintiff names nine Defendants: (1) D. Boughman, (2) Clough, (3) Hainey, (4)

23   Mallet, (5) Jones, (6) Porter, (7) Herrera, (8) Castillo, and (9) Villasenor. Plaintiff alleges

24   Defendant Jones struck him in the chest while he was in the yard, causing Plaintiff to suffer a

25   laceration wound, violating his Eighth Amendment rights. Plaintiff also alleges Jones used

26   derogatory, discriminatory, homophobic, and racist language, violating Plaintiff’s Fourteenth
27   Amendment rights. Plaintiff contends Defendants Hainey and Mallot ordered him to be strip

28   searched without cause or justification in violation of the Fourth Amendment. Further, Plaintiff
                                                         2
 1   alleges Mallot, Herrera, Castello, and Villasenor slammed him against a metal cage in violation of

 2   his Eighth Amendment right against cruel and unusual punishment. In addition, Plaintiff alleges

 3   Herrera grabbed, touched, and groped his genitalia, attempting to arouse Plaintiff in violation of

 4   his Eighth Amendment rights. Finally, Plaintiff alleges Herrera and Costello, improperly strip

 5   searched him in violation of his Fourth Amendment rights. Plaintiff alleges no facts indicating

 6   Defendants Clough, Baughman, or Porter violated any of his constitutional rights.

 7

 8                                              III. ANALYSIS

 9                   Plaintiff has alleged sufficient facts for his claims against Defendants Jones,

10   Hainey, Mallot, Herrera, Castello, and Villasenor to proceed past screening.

11            A.     Defendant Porter

12                   The Federal Rules of Civil Procedure require complaints contain a “…short and

13   plain statement of the claim showing that the pleader is entitled to relief.” See McHenry v.

14   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Claims must be

15   stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.

16   1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the complaint gives the

17   defendant fair notice of the plaintiff’s claim and the grounds upon which it rests. See Kimes v.

18   Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because a plaintiff must allege, with at least some

19   degree of particularity, overt acts by specific defendants which support the claims, vague and

20   conclusory allegations fail to satisfy this standard. Additionally, to survive screening, Plaintiff’s
21   claims must be facially plausible, which requires sufficient factual detail to allow the Court to

22   reasonably infer that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at

23   678 (quotation marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir.

24   2009).

25                   Plaintiff has alleged no facts indicating Defendant Porter violated any of Plaintiff’s

26   constitutional rights. The only factual information this Court was able to find related to Porter in
27   the complaint was that Porter stated, “I’ll go get him some boxer shorts.” ECF No. 7 at 7. This is

28   not sufficient to state a claim against Porter as it does not establish a constitutional violation.
                                                         3
 1   Because Plaintiff has failed to show that Porter violated any constitutional right which would

 2   entitle Plaintiff to relief, Plaintiff has failed to meet the Rule 8 pleading standard. See Kimes v.

 3   Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Thus, Plaintiff’s claim against Porter cannot pass

 4   screening.

 5          B.      Defendants Baughman and Clough

 6                  Supervisory personnel are generally not liable under § 1983 for the actions of their

 7   employees. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) (holding that there is no

 8   respondeat superior liability under § 1983). A supervisor is only liable for the constitutional

 9   violations of subordinates if the supervisor participated in or directed the violations. See id. The

10   Supreme Court has rejected the notion that a supervisory defendant can be liable based on

11   knowledge and acquiescence in a subordinate’s unconstitutional conduct because government

12   officials, regardless of their title, can only be held liable under § 1983 for his or her own conduct

13   and not the conduct of others. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). Supervisory

14   personnel who implement a policy so deficient that the policy itself is a repudiation of

15   constitutional rights and the moving force behind a constitutional violation may, however, be

16   liable even where such personnel do not overtly participate in the offensive act. See Redman v.

17   Cnty of San Diego, 942 F.2d 1435, 1446 (9th Cir. 1991) (en banc).

18                  When a defendant holds a supervisory position, the causal link between such

19   defendant and the claimed constitutional violation must be specifically alleged. See Fayle v.

20   Stapley, 607 F.2d 858, 862 (9th Cir. 1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir.
21   1978). Vague and conclusory allegations concerning the involvement of supervisory personnel in

22   civil rights violations are not sufficient. See Ivey v. Board of Regents, 673 F.2d 266, 268 (9th

23   Cir. 1982). “[A] plaintiff must plead that each Government-official defendant, through the

24   official’s own individual actions, has violated the constitution.” Iqbal, 662 U.S. at 676.

25                  Plaintiff’s claims against Defendants Baughman and Clough are based on

26   supervisory liability. Plaintiff alleges no facts indicating Baughman and Clough engaged in any
27   activity that violated Plaintiff’s constitutional rights. Rather, Plaintiff asserts, because Baughman

28   and Clough are in supervisory positions, they are liable for the alleged violations of their
                                                        4
 1   subordinates. This is an improper theory of liability under section 1983. See Taylor v. List, 880

 2   F.2d 1040, 1045 (9th Cir. 1989). Further, Plaintiff does not allege there is a deficient policy

 3   implemented by Baughman and Clough. Plaintiff’s allegations, in fact, are the exact opposite,

 4   that Baughman and Clough’s subordinates violated existing policy when they allegedly violated

 5   Plaintiff’s constitutional rights. For these reasons, Plaintiff’s claims against Baughman and

 6   Clough cannot pass screening.

 7

 8                                 IV. AMENDING THE COMPLAINT

 9                   Because it may be possible for the deficiencies identified in this order to be cured

10   by amending the complaint, Plaintiff is entitled to leave to amend. See Lopez v. Smith, 203 F.3d

11   1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is informed that, as a general rule, an

12   amended complaint supersedes the original complaint. See Ferdik v. Bonzelet, 963 F.2d 1258,

13   1262 (9th Cir. 1992). Therefore, if plaintiff amends the complaint, the court cannot refer to the

14   prior pleading in order to make plaintiff's amended complaint complete. See Local Rule 220. An

15   amended complaint must be complete in itself without reference to any prior pleading. See id.

16   This means, in practical terms, if Plaintiff files an amended complaint he must not only cure the

17   deficiencies identified in this order, but also reallege the cognizable claim(s) discussed in this

18   Court’s order

19                   If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

20   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See
21   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

22   each named defendant is involved, and must set forth some affirmative link or connection

23   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

24   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

25                   Because the complaint appears to otherwise state cognizable claims, if no amended

26   complaint is filed within the time allowed therefor, the court will issue findings and
27   recommendations that the claims identified herein as defective be dismissed, as well as such

28   further orders as are necessary for service of process as to the cognizable claims.
                                                        5
 1                                          V. CONCLUSION

 2                  Accordingly, IT IS HEREBY ORDERED that:

 3                  1.      Plaintiff may file a second amended complaint within 30 days of the date

 4   of service of this order; and

 5                  3.      Plaintiff’s filing, which was docketed as Plaintiff’s second amended civil

 6   rights complaint (ECF No. 18), is construed as a motion for discovery, and as such the motion is

 7   DENIED.

 8

 9

10   Dated: September 9, 2019
                                                           ____________________________________
11                                                         DENNIS M. COTA
12                                                         UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       6
